EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call interview with Applicant’s representative Anne R. Hannah on February 4, 2022.

The claims of the application (see claims submitted on January 31, 2022) have been amended as follows: 

Claims 18-19 are rejoined.

18. (Currently Amended) A method of manufacturing a hood for an upper-body garment, the method comprising: 
affixing a first edge of a first trim piece to a perimeter edge of an exterior layer, the perimeter edge at least partially defining a face opening of the hood, the exterior layer at least partially forming an external-facing surface of the hood, and the first trim piece being positioned internal to the exterior layer; 

positioning a second trim piece between the exterior layer and the first trim piece, wherein the second trim piece is at least partially folded along a length of the second trim piece to form a tunnel structure; and 
affixing the second trim piece to the first trim piece at one or more locations, wherein the second trim piece is not directly affixed to the exterior layer.

Claims 1-12 and 18-19 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Demarest (US 2017/0314176) teaches an article of apparel, i.e., a pair of pants having a waistband, comprising an exterior layer, a first trim piece, and a second trim piece in relation to one another as recited by the claimed.  Mario (US 2008/0078012) teaches a lining layer as recited by the claimed invention.  However, neither Demarest nor Mario teach the article of apparel being a hood for an upper-body garment, and at least partially defining a face opening of the hood.  The closest prior art, Demarest, teaches the layered structure on a waistband of a pair of pants, but does not teach or suggest applying the layered structure to the face opening of a hood.  Furthermore, any modification of Demarest and/or Mario to apply the layered waistband structures to the face opening of a hood would constitute hindsight reconstruction of the claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732